   Case: 2:19-cr-00194-ALM Doc #: 41 Filed: 09/05/20 Page: 1 of 4 PAGEID #: 152




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
               Plaintiff,                     )
                                              )                  Case No. 2:19-cr-194
       vs.                                    )
                                              )
VINCENT BROCOLI,                              )                  CHIEF JUDGE MARBLEY
a/k/a Vince,                                  )
a/k/a Matthew Dehart,                         )
a/k/a Bunch Media,                            )
a/k/a Bunch Marketing,                        )
                   Defendant.                 )

              MOTION TO COMPEL REMOVAL OF ONLINE ACCOUNTS

       The United States of America, by and through David M. DeVillers, United States

Attorney, and Christopher St. Pierre, Special Assistant United States Attorney, hereby moves this

Court under the All Writs Act, 28 U.S.C. § 1651, to issue an order requiring GoDaddy.com,

Google, Instagram, ItsMyURLS.com, RipOffScams.com, Twitter, Wordpress, and YouTube

(“Service Providers”) to remove all online accounts and statements created, utilized, or posted by

Defendant in the course of his criminal activity in this case.

                                              FACTS

       Defendant Vincent Brocoli engaged in a pattern of harassment of numerous victims over

a period of at least 2 years and 9 months. On August 29, 2019, Defendant was indicted by a

grand jury with three counts of cyberstalking, in violation of 18 U.S.C. § 2261A. Defendant

entered a guilty plea to count one of the indictment on November 12, 2019, and was sentenced to

30 months’ incarceration on July 27, 2020. At sentencing, the Court ordered Defendant to

remove all remaining accounts and statements that constituted the relevant offense conduct in
   Case: 2:19-cr-00194-ALM Doc #: 41 Filed: 09/05/20 Page: 2 of 4 PAGEID #: 153




this case by Wednesday, July 29, 2020. On August 5, 2020, the Court entered a judgment

requiring that Defendant “delete all accounts created and used by the defendant for malicious

intent, specifically those accounts utilized in furtherance of the instant offense.”

       The United States is aware of 98 accounts created and used by Defendant in the course of

his cyberstalking conduct in relation to the known victims, as reflected in sealed attachments 1-8.

These accounts were used to make harassing statements targeting the victims on a near-daily

basis for at least two years and nine months. These statements included: “You're a pathetic

phony. Fuck you. ps. I follow you. Guess who?”; “[K.K] is a worthless lying SLUT.”; and “Go

away and die. Just put a gun in your mouth and get it over with.” These statements caused

significant mental anguish to the victims and their families at the time of each initial publication,

and, in many instances, continue to do so as they are still published on the internet.

       Defendant is anticipated to remain incarcerated until at least October of 2021, and has

been unable or unwilling to comply with the Court’s oral order or the requirements of the

judgment of the Court, both of which require that these accounts be deleted. Accordingly, the

United States requests that the Court order that the Service Providers delete those accounts.

                                           DISCUSSION

       The All Writs Act provides that “[t]he Supreme Court and all courts established by Act of

Congress may issue all writs necessary or appropriate in aid of their respective jurisdictions and

agreeable to the usages and principles of law.” 28 U.S.C. § 1651(a). As the Supreme Court

explained, “[t]he All Writs Act is a residual source of authority to issue writs that are not

otherwise covered by statute.” Pennsylvania Bureau of Correction v. United States Marshals

Service, 474 U.S. 34, 43 (1985). “The power conferred by the Act extends, under appropriate

circumstances, to persons who, though not parties to the original action or engaged in

                                                  2
   Case: 2:19-cr-00194-ALM Doc #: 41 Filed: 09/05/20 Page: 3 of 4 PAGEID #: 154




wrongdoing, are in a position to frustrate the implementation of a court order or the proper

administration of justice… and encompasses even those who have not taken any affirmative

action to hinder justice.” United States v. New York Tel. Co., 434 U.S. 159, 174 (1977). Under

the reasoning of New York Tel. Co., this Court has authority to effectuate Its prior orders by

directing the Service Providers to delete all content that constitutes the offense conduct in this

case.

        The requested order would effectuate this Court’s oral order and judgment commanding

that the subject accounts be deleted. Categorically, Defendant has no remaining First

Amendment interest in these accounts and statements because he admitted by plea agreement

that his conduct constituted cyberstalking, an unprotected activity. Without the requested order,

the victims in this case will continue to be harmed by Defendant’s criminal conduct until he

personally removes the accounts after release, no sooner than October 2021, which would be

untimely in light of the Court’s oral order and contrary to the victims’ right “to be treated with

fairness and with respect for the victim's dignity and privacy.” 18 U.S.C. § 3771(a)(8).

        Moreover, Defendant failed to remove the content in question when given an opportunity

to do so prior to his arrest. At sentencing, Defendant feigned ignorance in regards to even the

ability to identify the accounts in question. Therefore, Defendant’s prior conduct suggests that,

even once released, he would not comply with the Court’s order.

        Finally, the requested order is not likely to place any unreasonable burden on the Service

Providers.




                                                  3
   Case: 2:19-cr-00194-ALM Doc #: 41 Filed: 09/05/20 Page: 4 of 4 PAGEID #: 155




                                                 Respectfully submitted,


                                                 DAVID M. DEVILLERS
                                                 UNITED STATES ATTORNEY

                                                 s/Christopher N. St. Pierre
                                                 .CHRISTOPHER N. ST. PIERRE (0097673)
                                                 Special Assistant United States Attorney
                                                 303 Marconi Blvd, Ste 200
                                                 Columbus, Ohio 43215
                                                 Office: (614) 469-5715
                                                 Fax: (614) 469-5653
                                                 E-mail: Christopher.St.Pierre@usdoj.gov




                                 CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing government’s Motion to Compel Removal of

Online Accounts was served this 5th day of September, 2020, electronically on all counsel of

record.


                                                     s/Christopher N. St. Pierre
                                                     CHRISTOPHER N. ST. PIERRE (0097673)
                                                     Special Assistant United States Attorney




                                                4
